                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JAMES EVERETI SHELTON
                                                     No. 5: 19-cv-02466
                          Plaintiff
             V.
TRIFECTA SOLAR LLC, ELAM Z. BEILER,: Honorable Joseph F. Leeson, Jr.
& SOFDESK INC.                     .
                 Defendants

                    MOTION FOR PERMISSION TO USE ECF/EFILING

Plaintiff JAMES EVERETI SHELTON respectfully moves for leave of the court to permit pro

se registration for filing via ECF for the above-captioned case. Plaintiff has reviewed all

applicable requirements, local rules, and has the requisite equipment and understanding of ECF.

Plaintiff already possesses a PACER login and an ECF login, and has been recently granted ECF

access in this Judicial District by several other District Judges. Plaintiff agrees to abide by all

Court rules, orders, policies, and procedures pertaining to the use of the Court's electronic filing

system and consents to receive notice of filings pursuant to Fed. R. Civ. P. 5(b) and 77(d) via the

Court's electronic filing system.

Dated: June 7, 2019            By:

                                            James Everett Shelton
                                            Email: jeshelton595@grnail.com
                                            316 Covered Bridge Road
         \
                                            King of Prussia, PA 19406
                                            Telephone: (484) 626-3942
                                            Plaintiff, Pro Se
                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMES EVERETT SHELTON
                                                      No. 5:19-cv-02466
                                    Plaintiff
          v.                                      .
TRIFECTA SOLAR LLC, ELAM Z. BEILER,:
& SOFDESK INC.                     .
                 Defendants

                                                ORDER:
           4..   ~    "'   , ....




The Court ha-; considered Plaintiffs Motion for Permission to use 'ECF/EFiling: Finding lhat    ·, · - -

good cause exists, the Motion is GRANTED. Plaintiff JAMES EVERETT SHELTON shall have

the above-captioned case added to his ECF account. The Clerk of Court is directed to permit

registration and provide Plaintiff access to ECF for the above-captioned case.


Dated:
         ----------
                                                                                 BY THE COURT:



                                                                   Honorable Joseph F. Leeson, Jr.
                                                                      United States District Judge
